DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for “setting [a position] of a center console with an armrest,” but appears to recites steps for positioning the armrest rather than the entire console.  Clarification is requested.  The claim further recites “at least vertically as well as parallel to a vehicle axis” in lines 3-4 and 10-11.  Initially it is noted that these could coincide (i.e. a vehicle axis could be defined vertically; is a longitudinal axis intended?). Moreover, it is unclear how the combination with the parallel-to-the-axis limitation should be interpreted; must the motion be at least vertically and parallel?  The language of the second indent is unclear: a driver would not typically face a center console; the forearm and upper arm would appear to be of the driver, but are stated such that they could be read as of the console; do 
Claim 2 recites the limitation "the operating elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 6, and 21 recite the limitation "the optical sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites “capturing at least of a wrist…” in line 3.  It is unclear if there is language missing.
Claim 13 recites the limitation "the initiated moving" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the method is configured to be deactivated.”  This appears to require that the claim itself be deactivated; should the various steps of the process (detecting, moving, etc.) be capable of deactivation?
Claims 16 and 23 recite the limitation "the ergonomic arm position" in lines 3-4 and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Note that the claims appear to be introducing a second ergonomic position as well.
Claim 17 includes various 35 USC 112 issues much as in claim 1 (e.g. “at least vertical as well as parallel…, the driver facing the console, etc.). 
Claim 18 is unclear.  While it appears to require either “one or more ToF cameras” or “one or more dual camera systems” or both, the “at least one of” language could be read as specific to the ToF cameras.  Clarification is requested. 

Claims 2-23 are deemed indefinite because they are dependent on indefinite claims.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose a method for automatically adjusting a position of a console or armrest based on optical sensor detection of an arm of a user as claimed nor would it have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636